Citation Nr: 1712340	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  14-21 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an eye condition other than iritis or dry eye syndrome to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of photorefractive keratectomy (PRK) surgery, to include chronic iritis and dry eye syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 2009 including service in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) from November 2012 and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In August 2015, the Board remanded the service connection for additional development.  In December 2016, the Board received a Veterans Health Administration (VHA) opinion in connection with the service connection claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for an eye condition other than iritis or dry eye syndrome, given the inadequacy of the February 2016 VA examination and the fact that the December 2016 ophthalmologist that provided the December 2016 VHA that he could not provide the requested opinions without an examination of the Veteran, the Board finds that a remand for another VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

As to the claim for an initial rating in excess of 10 percent for residuals of PRK surgery to include chronic iritis and dry eye syndrome, in January 2016 the Veteran filed a notice of disagreement to the October 2015 rating decision that granted and assigned a 10 percent rating for this disability.  Thus, a remand to issue a statement of the case is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the appeal is REMANDED for the following actions:

1.  Associate with the claims file any outstanding VA treatment records.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  As to the claim for an initial rating in excess of 10 percent for residuals of PRK surgery to include chronic iritis and dry eye syndrome, issue the Veteran a SOC.  

4.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of any problems with her eyes during service as well as any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After undertaking the above development to the extent possible, provide the Veteran with an eye examination to obtain medical opinions as to the diagnosis and origins of any eye disorders other than iritis or dry eye syndrome, to include any qualifying chronic disability under 38 C.F.R. § 3.317.  The claims folder should be made available to and reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran the examiner is asked to address each of the following questions:

(a)  Is the Veteran's ocular blood vessel symptoms (i.e., hemorrhages) attributable to a known clinical diagnosis? If so, what is its diagnosis?  If the Veteran previously had any such condition, when did that condition resolve?

(b) Is the Veteran's symptomatology (i.e., ocular blood vessel hemorrhages) consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If you determine that the symptomatology (i.e., ocular blood vessel hemorrhages) is either (1) a diagnosable chronic multisymptom illness with a partially explained etiology, or (2) a disease with a clear and specific etiology and diagnosis, then please provide an opinion as to whether it is related at least in part to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not at least in part that any diagnosed eye disorder manifested by ocular blood vessel hemorrhages, other than dry eye syndrome, had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of service, including environmental exposures during service in Southwest Asia?

(e) If not directly related to service on the basis of questions (b)-(d), is any diagnosed eye disorder manifested by ocular blood vessel hemorrhages proximately due to, or caused at least in part by her service-connected dry eye syndrome?

(f) If not, has any diagnosed eye disorder manifested by ocular blood vessel hemorrhages been aggravated (made permanently worse or increased in severity beyond the natural progress of the disease) at least in part by her service-connected dry eye syndrome? 

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, after conducting any further development deemed warranted, adjudicate the claim for service connection.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that includes, among other things, notice of 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016) as well as notice of all the evidence added to the claims file since the March 2016 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

